DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
wherein the high-side switch turns ‘ON’ an output as the storage capacitor hits a value of Vth+500mV and allows discharging of the storage capacitor to Vth, wherein Vth is a pre-programmed threshold voltage of the high side switch.
Claims 2-8 are considered allowable based at least upon their dependence upon claim 1.
For claim 10, the prior art fails to teach:
an outer electrode coupled to a lower face of the support structure of the lower portion of the harvester housing to provide a local ground reference serving as a lower potential than the inner electrode, wherein the inner electrode and the outer electrode are separated by the air dielectric such that a capacitance (Cs) is formed between the inner and outer electrodes to provide an AC voltage output.
Claims 11-16 are considered allowable based at least upon their dependence of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nulty (US 2016/0061862)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849